Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.
IN THE CLAIMS:
Claims 19-20 have been cancelled.
 Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The following is an examiner’s statement of reasons for allowance:
GB 947,164 to Milner is considered the closest prior art.  Milner discloses a process for producing syngas in a cyclic manner in a reactor comprising a nickel catalyst on a magnesia base. In the heating phase a hot mixture of gases formed by adding hot inert gaseous medium with or without addition of air to products of combustion arising from burning a fuel, such that the mixture of gases enters the catalyst bed at a temperature within the range of 900 C to 1,200C inclusive(page 1, line 77 - page 2, line 100; claims 1,3; figures 1,2). Milner further discloses that during heating oxygen is used to burn carbon deposits, keep the temperature necessary for the reforming and avid substantial oxidation, i.e. some oxidation is still in place. Flue gases are recirculated through conduit 30. The inert gaseous medium consists essentially of CO2 (claim 3). The process may be carried out in a regenerative type of plant in which the general direction of flow through the plant during a plant-heating period of a cycle is opposite to that during a gas making period of a cycle.  
However, Milner does not teach a metal oxide system comprising manganese oxide, iron oxide, copper oxide, nickel oxide, or a combination thereof, and a binder comprising magnesium oxide, calcium oxide, yttrium oxide or a combination thereof, reacting a fuel mixture comprising a fuel stream and a working fluid with the oxidized oxygen storage component under combustion conditions to form a flue gas and to heat one or more surfaces in a reaction zone to a regenerated surface temperature of 600°C or more, the fuel mixture comprising 20 vol% or more CO2.  Also, Milner fails to disclose a reverse flow reactor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643. The examiner can normally be reached M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAFAR F PARSA/Primary Examiner, Art Unit 1622